329 F.2d 233
117 U.S.App.D.C. 278
Donald RAGSDALE, Appellant,v.Dale C. CAMERON, Superintendent, St. Elizabeths Hospital, Appellee.
No. 17905.
United States Court of Appeals District of Columbia Circuit.
Nov. 26, 1963.

Mr. Charles W. Halleck (appointed by this court), for appellant.
Mr. B. Michael Rauh, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., Frank Q. Nebeker and Oscar Altshuler, Asst. U.S. Attys., were on the brief, for appellee.
Before PRETTYMAN, Senior Circuit Judge, and WILBUR K. MILLER and BASTIAN, Circuit Judges.
PER CURIAM.


1
This case came on to be heard on the record on appeal from the United States District Court for the District of Columbia and was argued by counsel, and it appearing that on January 31, 1963, appellant petitioned the United States District Court for a writ of habeas corpus, seeking his release from the custody of appellee at St. Elizabeths Hospital; and it further appearing that after the writ was issued and a hearing held, the District Court, on April 29, 1963, ordered the writ discharged, the petition dismissed, and appellant returned to the custody of the appellee; and it further appearing from an affidavit of the appellee filed with this court on September 9, 1963, that on August 17, 1963, appellant effectuated his own release by escaping from St. Elizabeths Hospital; and that an Assistant United States Attorney stated to this court in open court that he had been advised by the officials in charge of the matter at the Hospital that appellant had not returned to custody as of 9:30 A.M. on the date this appeal came on for argument, i.e., November 22, 1963, it is


2
Ordered by this court that this appeal is hereby dismissed as moot.